      Case 2:18-cv-02340-ILRL-JVM Document 110 Filed 04/10/19 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

DMITRI FRAZIER, ET AL.                                       CIVIL ACTION

VERSUS                                                       NO. 18-2340

ROBERT L. RUNNELS, ET AL                                     SECTION "B"(1)

                                    ORDER

       Considering the “Ex-Parte Unopposed Motion to Withdraw as

Counsel of Record” (Rec. Doc. 109),

       IT IS ORDERED that the motion is GRANTED. Edwin M. Shorty, Jr

and Nathan M. Chiantella of Edwin M. Shorty, Jr. & Associates,

A.P.O.C., and Hope L. Harper of H.L. Harper & Associates L.L.C.

are      hereby     WITHDRAWN       as      counsel    of      record       for

plaintiffs/defendants-in-counterclaim          Dimitri      Frazier,    Adonte

Turner, and Tiffany Turner in the above-captioned matter.

       New Orleans, Louisiana, this 9th day of April, 2019.


                                    ___________________________________
                                    SENIOR UNITED STATES DISTRICT JUDGE
